DETAILED ACTION
	The Amendment filed on 08/17/2021 has been entered. Claim(s) 1-5, 10, and 25-30 has/have been amended, claim(s) 11, 12, and 18-24 has/have been cancelled, and claim(s) 14-17 has/have been withdrawn. Therefore, claims 1-10, 13-17, and 25-30 are now pending in the application.
Response to Amendment
The previous drawing objections have been withdrawn in light of applicant's amendments.
The previous 35 USC 112 rejections are withdrawn in light of applicant's amendments.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 9, and 13, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell et al. (U.S. Patent No. 5,267,895).
As per claim 1, Mitchell et al. teaches a furniture apparatus (apparatus for use with a multi-station workspace; abstract) comprising: an integrated holder (holder [not labeled] directly below and supporting bottom edges of casing 17; figure 3) supporting and securing a standalone air filtration system (air circulation system within 17) adjacent to a surface of the furniture apparatus (figure 1) elevated above a floor surface supporting the furniture apparatus (figure 1), wherein the air filtration system includes an 
 As per claim 5, Mitchell et al. teaches comprising multiple partitions (11) dividing the furniture apparatus into multiple separated workspaces (figures 1 and 2).  
  As per claim 9, Mitchell et al. teaches a casing (17) housing the air filtration system (figure 3).  
As per claim 13, Mitchell et al. teaches the furniture apparatus is a piece of furniture selected from the group consisting of a desk, table, conference table, credenza, cubicle, cubicle partition, booth, enclosed pod, room divider, room partition, pedestal, column, stand, chair, bed and sofa (desk; figure 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 and 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (U.S. Patent No. 5,267,895).
As per claim 2 Mitchell et al. fails to disclose the integrated holder is positioned higher than about three feet from the floor surface supporting the furniture apparatus.  
However, it would have been an obvious matter of design choice to make the integrated holder positioned higher than about three feet from the floor surface supporting the furniture apparatus, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, a mere change in size involves only routine skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the integrated holder positioned higher than about three feet from the floor surface supporting the furniture apparatus, in order to provide the optimal level of filtration depending on the height of chairs and/or persons stationed at the workspace. 

However, it would have been an obvious matter of design choice to make the integrated holder positioned higher than about four feet from the floor surface supporting the furniture apparatus, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, a mere change in size involves only routine skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the integrated holder positioned higher than about four feet from the floor surface supporting the furniture apparatus, in order to provide the optimal level of filtration depending on the height of chairs and/or persons stationed at the workspace. 
As per claim 4 Mitchell et al. fails to disclose the integrated holder is positioned higher than about five feet from the floor surface supporting the furniture apparatus.  
However, it would have been an obvious matter of design choice to make the integrated holder positioned higher than about five feet from the floor surface supporting the furniture apparatus, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, a mere change in size involves only routine skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been  
As per claim 6, Mitchell et al. fails to disclose the integrated holder is configured to elevate the air filtration system higher than about a foot from the surface of the furniture apparatus.
However, it would have been an obvious matter of design choice to make the integrated holder be configured to elevate the air filtration system higher than about a foot from the surface of the furniture apparatus, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, a mere change in size involves only routine skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the integrated holder be configured to elevate the air filtration system higher than about a foot from the surface of the furniture apparatus, in order to provide the optimal level of filtration depending on the height of chairs and/or persons stationed at the workspace. 
Claim(s) 7, 8, and 28, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (U.S. Patent No. 5,267,895) in view of Ott (U.S. Patent No. 4,784,445).

Ott discloses a ventilated work station (abstract) having a height-adjustable holder (col. 4, line 30).
Therefore, from the teaching of Ott, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the workspace air filtration assembly of Mitchell et al. such that the holder is height-adjustable, as taught by Ott, in order to provide the optimal level of filtration depending on the height of chairs and/or persons stationed at the workspace.
As per claim 28, Mitchell et al. teaches the integrated holder secures the air filtration system to furniture selected from the group consisting of a desk, table, workstation, booth, enclosed pod, conference table, credenza, cubicle, cubicle partition, room divider, room partition, stand, pedestal, column, chair, bed and sofa (desk; figure 1).  
Claim(s) 10 and 27, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (U.S. Patent No. 5,267,895) in view of Casey (U.S. Pub. No. 2007/0042696).
As per claim 10, Mitchell et al. teaches a holder configured to support and secure a standalone air filtration system having a pathogen-destroying filter between an air outlet above an air intake (as described above) but fails to disclose a plurality of integrated holders adjacent multiple separated workspaces created by the multiple partitions dividing the surface of the furniture apparatus.  

Therefore, from the teaching of Casey, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the workspace air filtration assembly of Mitchell et al. to include a plurality of integrated holders (figure 24) adjacent multiple separated workspaces created by the multiple partitions dividing the surface of the furniture apparatus, as taught by Casey, in order to provide more ventilation for multiple workspaces for increased capacity.
As per claim 27, Mitchell et al. teaches an integrated holder securing a standalone air filtration system (as described above) to furniture selected from the group consisting of a desk, table, workstation, booth, enclosed pod, conference table, credenza, cubicle, cubicle partition, room divider, room partition, stand, pedestal, column, chair, bed and sofa (desk; figure 1), wherein each filtration system has a pathogen-destroying filter between an air outlet above an air intake system (as described above) but fails to disclose multiple integrated holders securing multiple standalone air filtration systems.
Casey discloses desktop ventilation system (abstract) including multiple integrated holders (figure 24) securing multiple standalone air filtration systems (figure 24).  
Therefore, from the teaching of Casey, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the workspace air filtration assembly of Mitchell et al. to include multiple integrated .
Claim(s) 25, 26, 29, and 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (U.S. Patent No. 5,267,895) in view of Chung et al. (U.S. Pub. No. 2002/0078830).
 As per claim 25, Mitchell et al. fails to disclose the air filtration system is coupled to an air quality sensor operably configured to automatically turn on or turn off the air filtration system based on air contaminant levels.  
Chung et al. discloses an air purifier (abstract) coupled to an air quality sensor operably configured to automatically turn on or turn off the air filtration system based on air contaminant levels (paragraph 7).  
Therefore, from the teaching of Chung et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the workspace air filtration assembly of Mitchell et al. to include an air quality sensor operably configured to automatically turn on or turn off the air filtration system based on air contaminant levels, as taught by Chung et al., in order to improve the overall energy efficiency of the purification system to reduce electricity costs.
As per claim 26, Mitchell et al. fails to disclose the air filtration system is coupled to an air quality sensor operably configured to automatically adjust speed of the air filtration system based on air contaminant levels.  
Chung et al. discloses an air purifier (abstract) coupled to an air quality sensor operably configured to automatically adjust speed of the air filtration system based on air contaminant levels (paragraph 7).  

As per claims 29 and 30, Mitchell et al. teaches the integrated holder secures the air filtration system to furniture selected from the group consisting of a desk, table, workstation, booth, enclosed pod, conference table, credenza, cubicle, cubicle partition, room divider, room partition, stand, pedestal, column, chair, bed and sofa (desk; figure 1).  
Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. 
New reference(s) Mitchell et al. (U.S. Patent No. 5,267,895) has been added to overcome the newly added limitations. Applicant’s amendment regarding the limitation “free of an airflow barrier external to the air filtration system between the air outlet and air intake” overcomes the previous reference Casey, since Casey teaches a hood system which would be an airflow barrier. With regards to the argument that secondary reference Chung’s teachings are directed to a conventional air purifier that sits on a floor or is mounted to a wall, the examiner did not find this persuasive since the air purifier is already disclosed by the primary reference, whereas Chung is showing that it would have been obvious to use an air quality sensor which automatically adjusts.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        /BASIL S KATCHEVES/Primary Examiner, Art Unit 3633